20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46         Main Document
                                                  Pg 1 of 11


TARTER KRINSKY & DROGIN LLP
Proposed Attorneys for Herald Hotel Associates, L.P.
Debtor and Debtor-in-Possession
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Alex Spizz, Esq.
Rocco Cavaliere, Esq.
smarkowitz@tarterkrinsky.com
aspizz@tarterkrinsky.com
rcavaliere@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :   Chapter 11
Herald Hotel Associates, L.P.                                 :
                                                              :   Case No.: 20-12266 (SCC)
                                     Debtor.                  :
------------------------------------------------------------- x

       DEBTOR’S MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING
          THE DEBTOR TO MAKE PAYMENT OF PRE-PETITION WAGES,
        SALARIES, PAYROLL TAXES TO VARIOUS NON-UNION EMPLOYEES

TO:      THE HONORABLE SHELLEY C. CHAPMAN
         UNITED STATES BANKRUPTCY JUDGE

         By this motion (the “Motion”), Herald Hotel Associates, L.P. (the “Debtor”) as debtor

and debtor-in-possession, respectfully submits this motion for an order in accordance with

§§105, 363(b), 507(a)(4), (8), and 541(d) of Title 11 of the United States Code, §§101-1532, as

amended, (“Bankruptcy Code”) and the “Doctrine of Necessity,” authorizing the Debtor to (i)

pay certain pre-petition priority wages and salaries, subject to the cap under section 507(a)(4)

(the “Employee Obligations”), and (ii) granting related relief. The Debtor also requests this

Court issue an order authorizing JPMorgan Chase Bank, N.A. (“Chase”) to pay checks issued to

pay such Employee Obligations. In support of the Motion, the Debtor respectfully represents

and states as follows:


{Client/003674/11/02191178.DOC;1 }
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46    Main Document
                                                  Pg 2 of 11


                                       PRELIMINARY STATEMENT

         1.        As more fully described herein and in the Declaration of Brad Thurman Pursuant

to Local Rule 1007-2 (the “First Day Declaration”), which is incorporated herein, the Debtor

owns and operates a full service Hilton Curio hotel located at 32nd Street and Broadway in

Manhattan (the “Hotel”). The Debtor has approximately (30) non-union employees on its payroll

(collectively, the “Employees”).

         2.        By this Motion, the Debtor requests an order in accordance with §§ 105, 363(b),

507(a)(4) and (8), and 541(d) of Title 11 of the United States Code, §§101-1532, as amended,

and the “Doctrine of Necessity,” authorizing the Debtor to pay, among other things, the

Employee Obligations. The Debtor also requests this Court issue an order authorizing Chase to

pay checks issued to pay such Employee Obligations.

         3.        The Debtor respectfully submits the payment of the Employees’ pre-petition

wages is essential to maintain the Debtor’s relationship with its Employees. Failure to pay pre-

petition wages of the Employees will irreparably impair employee morale at the very time when

the dedication, confidence and cooperation of these Employees are most critical. The Debtor

faces the risk that its reorganization efforts may be severely impaired if authority for the Debtor

to make the payments described herein is not granted.

         4.        The Employees require their wages to meet their own personal obligations.

Absent the relief requested herein, the Employees will suffer undue hardship and likely financial

difficulties, and potentially seek other employment.

                                       JURISDICTION AND VENUE

         5.        This Court has jurisdiction over this Motion under 28 U.S.C. §§157 and 1334, and

the order of reference, dated July 10, 1984 (Ward, C.J.) as amended by the Amended Standing

Order of Reference dated January 31, 2012 (Preska, C.J.). This matter is a core proceeding


{Client/003674/11/02191178.DOC;1 }                   2
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46      Main Document
                                                  Pg 3 of 11


within the meaning of 28 U.S.C. § 157(b)(2). Venue of this proceeding and this Motion in this

District is proper under 28 U.S.C. §§ 1408 and 1409. The statutory basis for the relief requested

is §§ 105, 363(b), 507(a)(4), and (8) and 541(d) of the Bankruptcy Code.

                                              BACKGROUND

          6.       On September 22, 2020 (the “Filing Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and

intends to continue in the operation of its businesses as a debtor-in-possession pursuant to

§§1107 and 1108 of the Bankruptcy Code.

          7.        The Debtor owns and operates the Hotel. The Hotel is one of the oldest hotels in

Manhattan, originally opening in 1899, and has gone through many iterations during this span of

121 years. The Hotel now features 531 rooms, a restaurant featuring a wine bar, 7,798 square feet of

meeting space plus 1,155 square feet of pre-function space, a fitness center, a business center, and a

concierge desk. At the present time, the Debtor currently employs approximately thirty (30) non-

union employees.1

                                           RELIEF REQUESTED

          8.       As set forth above, the Debtor currently employs a total of approximately thirty

(30) non-union employees. These Employees consist primarily of engineers, human resource

professionals, and finance professionals. These Employees are paid by written check or direct

deposit on a weekly basis, with payroll taking place every Friday. In light of the September 25,

2020 payroll which includes payment of wages that are one week in arrears (i.e. for the period

ended September 21, 2020), the September 25, 2020 payroll will include amounts that were

earned prior to the Filing Date.

          9.       By this Motion, the Debtor seeks authority to pay all of the Employee


1
    The Debtor’s union employees have been furloughed.

{Client/003674/11/02191178.DOC;1 }                       3
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46      Main Document
                                                  Pg 4 of 11


Obligations. The Employee Obligations owed to the Employees were earned within 180 days of

the Filing Date and are less than the statutory priority amounts set forth in §§507(a)(4) of the

Bankruptcy Code. The Employee Obligations consists of the Employees’ ordinary wages. The

Debtor has provided the United States Trustee with a list of each Employee and the amounts of

their ordinary weekly gross wages. The Debtor has not attached a list of each Employee to this

Motion in the interest of privacy as well as to prevent the Debtor’s competitors from seeking to

lure away any of the Employees.

                                     BASIS FOR RELIEF REQUESTED

         10.       The Debtor seeks the approval of this Court and its authority to pay the Employee

Obligations to its Employees. It is well settled that a bankruptcy court may authorize the

payment of pre-petition obligations where necessary. Payment of pre-petition obligations is

rooted in the common-law “necessity of payment” doctrine, which courts have consistently

applied where failure to pay pre-petition obligations posed a real and significant threat to a

debtor’s reorganization. See, e.g., In re Lehigh Valley Railroad Co., 558 F.2d 137 (3d Cir.

1977); In re Penn Central Transp. Co., 467 F.2d 100 (3d Cir. 1972).

         11.       In a line of well established cases, the doctrine was first applied beginning with

railroad reorganizations dating back to the turn of the century. See, e.g., Gregg v. Metropolitan

Trust Co., 197 U.S. 183 (1905) (“the payment of the employees of the [rail]road is more certain

to be necessary in order to keep it running than payment of any other class of previously incurred

debt”); Miltenberger v. Logansport Railway, 106 U.S. 286 (1882) (payment of pre-receivership

claim prior to reorganization permitted to prevent “stoppage of . . . [crucial] business relations”).

         12.       In Ionosphere Clubs, 98 B.R. 174 (Bankr. S.D.N.Y. 1989), this Court recognized

that an order authorizing a debtor to pay certain pre-petition wages, salary, medical benefit and

business expense claims can be justified by the necessity of payment doctrine, because such


{Client/003674/11/02191178.DOC;1 }                   4
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46     Main Document
                                                  Pg 5 of 11


payments are necessary to preserve and protect the debtor’s business.           98 B.R. at 175-76.

Similarly, in In re Gulf Air, Inc., 112 B.R. 152 (Bankr. W.D. La 1989), the court found that

payment of pre-petition employee wage claims was essential to the debtor’s reorganization

efforts because, without payment, many skilled employees would abandon the debtor’s

operations. See, also, In re Marine Optical, Inc., 10 B.R. 893 (B.A.P.D. Mass, 1981) (court

authorized post-petition payments of pre-petition employee claims including wages and other

benefits which would be entitled to priority under 11 U.S.C. §507(a)(3) (as amended, currently

11 U.S.C. §507(a)(4))); Matter of Northern Pipeline Construction Co., 2 C.B.C. 2d, 475, 477

(Bankr. D. Minn. 1980) (debtor obtained authority to pay, on a post-petition basis, pre-petition

employee related claims as such payments were in the best interest of the estate and would not

significantly affect unsecured creditors); In re Chateaugay Corp., 80 B.R. 279 (Bankr. S.D.N.Y.

1987) (authorizing debtor to make “selective” pre-petition payments and finding that such

payment were not in violation of §507 of the Code.

         13.       As discussed, the “necessity of payment” doctrine is completely applicable in the

instant situation. Without assurances that pre-petition obligations will be satisfied, the Debtor

risks losing the Employees and maintaining goodwill. The Debtor’s maintenance of its work

force and its goodwill is essential to its operations, and ultimately to preserving and enhancing

the value of its estate for the Debtor and its creditors.         The Debtor’s situation provides

compelling justification for the relief requested.

         14.       The modern day analogue to the “necessity of payment” doctrine appears in

§105(a) of the Bankruptcy Code, which provides, in pertinent part:

            “[t]he court may issue any order, process, or judgment that is necessary or
            appropriate to carry out the provisions of this title.”

U.S.C. §105(a). Since payment of the pre-petition obligations set forth in the Motion is crucial

to Debtor’s preservation of its assets, this Court has the authority to order such payment by virtue

{Client/003674/11/02191178.DOC;1 }                   5
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46      Main Document
                                                  Pg 6 of 11


of §105(a) of the Bankruptcy Code. Bankruptcy courts in this District routinely grant authority

to debtors-in-possession to pay Employee Obligations, as long as they are within the “cap”

established under § 507 of the Bankruptcy Code. Each of the Employees that are owed

prepetition wages fall within the “cap” under § 507 of the Bankruptcy Code.

         15.       Moreover, the relief requested in this Motion satisfies Bankruptcy Rule 6003

which provides that to the extent “relief is necessary to avoid immediate and irreparable harm”, a

bankruptcy court may approve a motion to “pay all or part of a claim that arose before the filing

of the petition” prior to 21 days after the Filing Date. As indicated herein, failure to pay the

Employee Obligations would likely result in the departure of many critical Employees, thereby

adversely affecting the Debtor’s business operations. The failure to pay even one Employee will

not go unnoticed and would likely result in significant repercussions to the Debtor.

         16.       Finally, the Debtor seek a waiver of the notice requirements of Bankruptcy Rule

6004(a) and the 14-day stay of an order authorizing the use, sale or lease of property under

Bankruptcy Rule 6004(h).

                                                 NOTICE

         17.       The Debtor has served this Motion upon (a) the U.S. Trustee, and (b) JPMorgan

Chase Bank, N.A. The Debtor submits that in light of the facts and circumstances of the case and

the nature of the relief requested herein, such notice is sufficient and no other or further notice is

required.




{Client/003674/11/02191178.DOC;1 }                   6
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46      Main Document
                                                  Pg 7 of 11


         WHEREFORE, the Debtor requests entry of an order, annexed hereto as Exhibit “A”,

authorizing payment of the Employee Obligations to its Employees and granting the Debtor such

and further relief as the Court seems just and proper.

Dated: New York, New York
       September 24, 2020

                                                         TARTER KRINSKY & DROGIN LLP
                                                         Attorneys for Proposed Attorneys for Herald
                                                         Hotel Associates, L.P.
                                                         Debtor and Debtor-in -Possession


                                                         By: /s/ Scott S. Markowitz
                                                              Scott S. Markowitz, Esq.
                                                              Alex Spizz, Esq.
                                                              Rocco Cavaliere, Esq.
                                                              1350 Broadway, 11th Floor
                                                              New York, New York 10018
                                                              (212) 216-8000
                                                              smarkowitz@tarterkrinsky.com
                                                              aspizz@tarterkrinsky.com
                                                              rcavaliere@tarterkrinsky.com




{Client/003674/11/02191178.DOC;1 }                   7
20-12266-scc   Doc 14   Filed 09/24/20 Entered 09/24/20 13:52:46   Main Document
                                     Pg 8 of 11



                                   EXHIBIT A
20-12266-scc            Doc 14      Filed 09/24/20 Entered 09/24/20 13:52:46                        Main Document
                                                 Pg 9 of 11



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :      Chapter 11
Herald Hotel Associates, L.P.                                 :
                                                              :      Case No.: 20-12266 (SCC)
                                     Debtor.                  :
------------------------------------------------------------- x

           INTERIM ORDER AUTHORIZING THE DEBTOR TO MAKE PAYMENT
                OF PRE-PETITION WAGES, SALARIES, PAYROLL TAXES

           Upon consideration of the Debtor’s Motion for entry of an order authorizing the Debtor

to make payment of Employee Obligations;1 and it appearing to the Court that the Debtor has

provided proper and adequate notice of the Motion and further demonstrated the relief is

necessary to avoid immediate and irreparable harm, and upon the record established at the

hearing held on September 29, 2020, and it further appearing that the request for relief is

reasonable and proper and sufficient cause appearing therefor; it is hereby

           ORDERED that the Motion is granted to the extent set forth below; and it is further

           ORDERED that the Debtor is authorized, but not directed, to honor and pay the

Employee Obligations as set forth in the Motion to the Employees, in accordance with the

Debtor’s stated policies and pre-petition practices, and in the ordinary course of the Debtor’s

business, including, but not limited to, amounts that have been earned, accrued, or vested prior to

the Filing Date, provided that no amounts paid to any Employee under this Order shall exceed

the limits set forth in 11 U.S.C. §507(a)(4) of the Bankruptcy Code and further provided that

such obligations arose within 180 days of the Filing Date; and it is further

           ORDERED that no bonuses or severance payments subject to section 503(c) of the

Bankruptcy Code have been authorized pursuant to this interim prepetition wage order; and it is


1
    Capitalized terms otherwise undefined herein shall have the meanings set forth in the Motion.


{Client/003674/11/02191307.DOC;1 }
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46    Main Document
                                                 Pg 10 of 11



further

          ORDERED that the Debtor is authorized, but not directed, in its sole discretion, to issue

postpetition checks or to effect postpetition fund transfer requests in replacement of any checks

or fund transfer requests that are dishonored as a consequence of this chapter 11 case with

respect to prepetition amounts owed to their Employees; and it is further

          ORDERED that the Debtor is authorized to file tax returns with, and pay any and all

processing fees associated with, and all costs incident to payment of the Employee Obligations,

including any associated taxes required to be collected or paid to any appropriate taxing

authorities; and it is further

          ORDERED that any banks or other financial institutions (the “Banks”) on which checks

were drawn or electronic payment requests made in payment of the Employee Obligations

approved herein are authorized and directed to receive, process, honor and pay all such checks

and electronic payment requests when presented for payment, and all such Banks are authorized

to rely on the Debtor’s designation of any particular check or electronic payment request as

approved by this Order, provided, however, that sufficient funds are available in the Debtor’s

bank accounts to cover such payments; and it is further

          ORDERED that notwithstanding any provision in the Federal Rules of Bankruptcy

Procedure to the contrary, the Debtor is not subject to any stay in the implementation,

enforcement or realization of the relief granted in this Order and the Debtor may, in its discretion

and without further delay, take any action and perform any act authorized under this Order; and

it is further

          ORDERED that a hearing to consider the entry of the Final Order granting the relief

requested in the Motion shall be held on October ____, 2020 at _____ __.m. (the “Final




{Client/003674/11/02191307.DOC;1 }                   2
20-12266-scc           Doc 14        Filed 09/24/20 Entered 09/24/20 13:52:46   Main Document
                                                 Pg 11 of 11



Hearing”). Any objections or responses to entry of the proposed Final Order granting the

requested relief shall be filed by October ________, 2020 at 5:00 p.m., with the Clerk of the

United States Bankruptcy Court for the Southern District of New York and be served upon (i) the

Debtor; (ii) proposed counsel for the Debtor; (iii) The Office of the United States Trustee, Attn:

Richard C. Morrissey, Esq.; and (iv) counsel to any statutory committee appointed in this chapter

11 case. If no objections are timely received, the Court may enter the proposed Final Order

without a final hearing; and it is further

         ORDERED that this Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.



No Objection to Entry of this Order:

Office of the United States Trustee
Southern District of New York


By:
         Richard C. Morrissey, Esq.
         Trial Attorney



Dated: September _____, 2020
       New York, New York


                                                  ________________________________________
                                                  THE HONORABLE SHELLEY C. CHAPMAN
                                                  UNITED STATES BANKRUPTCY JUDGE




{Client/003674/11/02191307.DOC;1 }                   3
